Cobb, J.
1. A bill of exceptions which, after reciting that a petition for certiorari had been presented to the judge and he had refused to sanction the same, alleges that the applicant excepted to the order of the judge refusing to sanction the application, and that the judge erred “in refusing the writ of certiorari applied for,” contains an assignment of error sufficient to bring under investigation the grounds of complaint embraced in the petition for certiorari. Holliman v. Hawkinsville, 109 Ga. 107, and case therein cited.
2. While the evidence showed that the plaintiff’s cow was killed by the running of the defendant’s train, the presumption that the defendant was negligent, arising from this fact, was fully and completely rebutted by uncontradicted evidence; and therefore the verdict in favor df the plaintiff was contrary to law.
Submitted November 12,
Decided November 29, 1900.
Petition for certiorari. Before Judge Sheffield. Clay superior ■court. May 25, 1900.
J. D. Rambo and W. D. Kiddoo, for plaintiff in error.
King & Castellow and W. A. Scott, contra.
3. The fact that three verdicts for the plaintiff have been rendered is no reason for refusing to disturb the last verdict, when the evidence at the trial at which it was rendered did not authorize a finding in favor of the plaintiff.
4. The judge erred in refusing to sanction the petition for certiorari.

Judgment reversed.


All the Justices concurring.